Exhibit Media Contact: Jen Bernier MIPS Technologies, Inc. +1 650 567-5178 jenb@mips.com Investor Contact: Juli Dowhan MIPS Technologies, Inc. +1 650 567-5100 ir@mips.com MIPS Technologies Reports Third Quarter Fiscal 2009 Financial Results Highlighting Continued Positive Cash Flow MOUNTAIN VIEW, Calif. – April 30, 2009 – MIPS Technologies, Inc. (NasdaqGS: MIPS), a leading provider of industry-standard architectures, processors and analog IP for digital consumer, home networking, wireless, communications and business applications, today reported consolidated financial results for its third quarter fiscal 2009 ended March 31, 2009. All financial results are reported in U.S. GAAP unless otherwise noted. Revenue for the third quarter was $22.7 million, a 14% decline compared with the prior quarter revenue of $26.4 million and a 17% decline from the $27.3 million reported in the third fiscal quarter a year ago. The Q3 sequential revenue decrease was anticipated and reflects the softness in the consumer electronics and semiconductor industry. Revenue from royalties was $10.9 million, a decrease of $2.1 million or 16 percent from the prior quarter and $1.7 million or 13 percent from the $12.6 million reported in the third quarter a year ago. The sequential decrease in royalty revenue was a result of lower licensee unit volumes compared with the prior quarter and is consistent with lower consumer electronics spending. Licensee units declined 15 percent sequentially to 107 million units and also declined 7 percent on a year to year basis. Contract and license revenue was $11.8 million, a decrease of 12 percent from the $13.4 million reported in the prior quarter and a 20 percent decrease from the $14.8 million reported in the third quarter a year ago. Total costs of sales and operating expense, excluding restructuring charges, increased $0.2 million to $21.1 million from $20.9 million in the previous quarter mainly reflecting the absence of certain one-time credits incurred in Q2 fiscal The Company’s fiscal Q3 2009 GAAP net loss was $0.8 million or $0.02 per share on a diluted basis. This compares with a net income of $5.0 million or $0.11 per basic and diluted share in the prior quarter and a net loss of $4.3 million or $0.10 per share in the third quarter a year ago. Non-GAAP net income in the third quarter of fiscal 2009, which excludes the effect of equity based compensation expense, restructuring costs, and certain costs related to the acquisition of Chipidea, was $2.8 million or $0.06 per diluted share. This compares to the non-GAAP net income of $8.5 million or $0.19 per diluted share in the prior quarter and a net income of $2.4 million or $0.05 per diluted share in the third quarter a year ago. The tables below provide a reconciliation of non-GAAP measures reported in this release to the corresponding GAAP results. The
